    4:05-cr-00770-TLW      Date Filed 11/13/20      Entry Number 470     Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA
                           FLORENCE DIVISION

United States of America                        Case No. 4:05-cr-00770

       v.
                                                                 Order
Romail Leach




      This matter comes before the Court for consideration of the Government’s

motion to stay this compassionate release matter. ECF No. 464. No objection was

filed to the Government’s motion to stay.

      After careful consideration of the filings, the Court concludes that the outcome

of this proceeding will likely be impacted by the final decision in United States v.

McCoy, No. 20-6821 (4th Cir. Docketed June 5, 2020), and/or United States v.

Robinson, No. 20-6975 (4th Cir. Docketed July 1, 2020) and that it would therefore

be appropriate to stay this case pending issuance of the decision in Robinson and/or

McCoy. Accordingly, the Government’s motion, ECF No. 464, is GRANTED. The

Government is directed to notify the Court upon issuance of the mandate in Robinson

and/or McCoy.

      IT IS SO ORDERED.

                                       s/ Terry L. Wooten
                                       Terry L. Wooten
                                       Senior United States District Judge

November 13, 2020
Columbia, South Carolina




                                            1
